Citation Nr: 0713061	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
left hand.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 until July 
1982.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2007, the undersigned 
Veterans Law Judge conducted a hearing regarding the issues 
on appeal.  


FINDINGS OF FACT

1. There is no competent evidence of a current left hand 
disability, to include any residuals of frostbite. 

2. There is no competent evidence of a current back 
disability. 

3.  A chronic psychiatric disability was not demonstrated 
during service and was initially manifested many years after 
service and is unrelated to such service.  


CONCLUSIONS OF LAW

1.  Frostbite of the left hand was not incurred in or 
aggravated by service.  38  U.S.C.A. § 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  Back disability was not incurred in or aggravated by 
service.  38  U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

3.  Psychiatric disability was not incurred in or aggravated 
by service.  38  U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Certain chronic diseases, to include psychotic disorders, may 
be presumed to have been incurred during service if 
manifested to a degree of 10 percent or more within one year 
of service separation, the absence of any evidence of the 
chronic disease during service notwithstanding.  38 C.F.R. 
§§ 3.307. 3.309.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A.  Frostbite of the Left Hand

At the March 2007 hearing, the veteran testified that, during 
training, he had to sleep outside in the cold and, as a 
result, suffered frostbite of his left hand.  He also stated 
that he currently experiences pain and numbness and has 
difficulty using his hand.   

The veteran's service medical records are absent for any 
treatment or complaints of a left hand disability, including 
any treatment for frostbite.  The August 1980 separation exam 
noted a "Normal" evaluation for the upper extremities.  
There are no post-service medical records in the claim's file 
noting treatment or diagnosis of a left hand disability.  A 
May 2002 VA medical record noted a complaint of pain in the 
left fingers.  However, as previously stated, a valid service 
connection claim requires competent evidence of a current 
disability.  Therefore, the veteran's service connection 
claim for frostbite of the left hand cannot be granted 
because his medical records do not note any treatment, 
complaints, or diagnosis of a left hand disability.  
Additionally, the veteran's complaints of pain cannot be 
service connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) ("[U]nless a veteran suffers 
from an underlying disability or condition, such as loss of 
normal body working movements, joint disability, or muscle 
disability, then pain otherwise experienced is not a 
compensable disability.").

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  The preponderance of the evidence is 
against a finding that the veteran has any left hand 
disability that is related to his active service, to include 
frostbite.  There is no doubt to be resolved, and service 
connection for frostbite of the left hand is not warranted.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



B.  Back Disability

At the March 2007 hearing, the veteran testified that he 
injured his back, during training, carrying a seventy pound 
bag.  He stated that he suffers from back pain and has to 
take over the counter medicine to relieve the pain.

The veteran's service medical records noted a complaint of 
low back pain after playing basketball.  A diagnosis of 
lumbar spasms secondary to weight lifting was given.  
However, the August 1980 separation exam noted a "Normal" 
evaluation for the spine.  In 2001, the veteran was in a 
motor vehicle accident and corresponding complaints of low 
back pain were noted.  However, there was no diagnosis of a 
back disability.  There are no other post-service medical 
records in the claim's file noting treatment or diagnosis of 
a back disability.  

As previously stated, a valid service connection claim 
requires competent evidence of a current disability.  
Therefore, the veteran's service connection claim for back 
disability cannot be granted because his medical records do 
not note any treatment, complaints, or diagnosis of a chronic 
back disability.  Additionally, the veteran's complaints of 
pain cannot be service connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) ("[U]nless a 
veteran suffers from an underlying disability or condition, 
such as loss of normal body working movements, joint 
disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability.").

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

The preponderance of the evidence is against a finding that 
the veteran has any back disability that is related to his 
active service.  There is no doubt to be resolved, and 
service connection for back disability is not warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Psychiatric Disability

At the March 2007 hearing, the veteran testified that he 
hears voices, has nightmares, and is hypervigilent.  

The veteran's service medical records are absent for any 
treatment or complaints of a psychiatric disability.  The 
August 1980 separation exam noted a "Normal" psychiatric 
evaluation.  The veteran's post-service medical records noted 
a diagnosis of schizophrenia in 2002 and that the veteran had 
received treatment for this disorder and substance abuse.  
There is no evidence that a psychotic process was manifested 
within one year of service separation, so as to invoke a 
presumption of incurrence, and there is no evidence of record 
otherwise linking the veteran's psychiatric disorder to his 
military service.
 
The Board must note the lapse of many years between the 
veteran's separation from service (1982) and the first 
documented treatment for the claimed disorder (2002).  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

The preponderance of the evidence is against a finding that 
the veteran has any psychiatric disability that is related to 
his active service.  There is no doubt to be resolved in the 
veterans favor, and service connection for a psychiatric 
disability is not warranted.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Mar. 2002, May 2002).  As such, VA fulfilled 
its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the veteran's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  The evidence of record failed to 
show a current disability of the left hand and low back and, 
therefore, a causal connection between a disability and the 
veteran's military service.  Additionally, the evidence of 
record does not establish that a psychiatric disability was 
incurred in or related to service.  For those reasons, VA is 
not obligated to provide additional medical opinions and/or 
examinations.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim.   For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Entitlement to service connection for frostbite of the left 
hand is denied.

Entitlement to service connection for back disability is 
denied.

Entitlement to service connection for a psychiatric 
disability is denied.

____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


